the appeal should be deemed timely filed pursuant to NRAP 4(d). We
                disagree. NRAP 4(d) requires an inmate confined to an institution to use
                the notice of appeal log, if available, to receive the benefit of the rule.
                Appellant concedes that he failed to use the notice of appeal log as
                required. 2 Accordingly, we conclude that we lack jurisdiction over this
                appeal, see Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994),
                and we
                             ORDER this appeal DISMISSED.




                                                                                        J.
                                                      Saitta


                                                            2:f
                                                      Gibbons
                                                                                        J.




                PICKERING, J. ,dissenting;
                             Under this court's holding in               Kellogg v. Journal
                Communications, 108 Nev. 474, 477, 835 P.2d 12, 13 (1992), if appellant
                delivered his notice of appeal to a prison official for mailing on or before
                August 4, 2014, the notice of appeal would be deemed timely filed.
                Likewise, NRAP 4(d) provides that a notice of appeal "is timely if it is
                delivered to a prison official for mailing on or before the last day for filing."

                      We decline to address appellant's contention that NRAP 4(d) is
                      2
                unconstitutional because it is not supported by cogent argument. See
                Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                  NRAP 4(d) further provides that when the prison has a notice of appeal
                  log or another system designed for legal mail, the prisoner must use the
                  logs to receive the benefit of this rule.
                               Here, it appears that appellant delivered his notice of appeal
                  to a prison official for filing on July 26, 2014, within the 30-day appeal
                  period provided by NRS 34.560(2). Although appellant did not use the
                  notice of appeal log, as the majority holds NRAP 4(d) requires, I am not
                  convinced that NRAP 4(d) should be applied to defeat this court's
                  jurisdiction under the unique circumstances of this case, especially where
                  our prior orders in this appeal stated that appellant's notice of appeal
                  would be deemed timely filed pursuant to NRAP 4(d) if he could provide
                  documentation establishing that he timely delivered the notice of appeal
                  to a prison official for mailing. Given our prior orders and appellant's
                  timely delivery of the notice of appeal to a prison official, NRAP 2
                  authorizes this court to suspend application of NRAP 4(d). I would do so
                  and allow this appeal to proceed.




                                                        Pickering   7 Johns.
cc:   Chief Judge, Eighth Judicial District Court
                        Carmine J. Colucci & Associates
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
                        Rick Shawn




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    en